                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re:                                         :        Chapter 13
                                               :        Case No. 5:19-bk-04566
PAOLA ANDREA MELGAREJO                         :
aka PAOLA A. MELGAREJO                         :
aka PAOLA MELGAREJO                            :
           Debtor,                             :
                                               :
                                               :
ALLY FINANCIAL INC.,                           :
           Movant,                             :        Motion for
           v.                                  :        Relief from Stay
PAOLA ANDREA MELGAREJO                         :
JACK N. ZAHAROPOULOS, Trustee                  :
           Respondents                         :

                     ANSWER TO MOTION OF ALLY FINANCIAL INC.
                             FOR RELIEF FROM STAY

         AND NOW COMES Respondent, Paola Andrea Melgarejo, by and through her attorneys,

Newman Williams, P.C., and in Answer to the Motion for Relief from Ally Financial Inc. avers as

follows:

    1. Admitted.

    2. Admitted.

    3. Denied.

    4. Denied to the extent the averments of paragraph 4 constitute anything other than a statement

or conclusion of law or misplaced request for relief.

    5. Admitted.

    6. Denied. After reasonable investigation the Defendant is without knowledge sufficient to

form a belief as to the truth of this averment and therefore it is denied.

    7. Admitted.

    8. Denied to the extent the averments of paragraph 8 constitute anything other than a statement

or conclusion of law or misplaced request for relief.



Case 5:19-bk-04566-HWV            Doc 57 Filed 07/08/21 Entered 07/08/21 15:19:55            Desc
                                  Main Document    Page 1 of 2
   9. Denied to the extent the averments of paragraph 9 constitute anything other than a statement

or conclusion of law or misplaced request for relief.

   10. Admitted.

   11. Denied to the extent the averments of paragraph 11 constitute anything other than a

statement or conclusion of law or misplaced request for relief. Movant has not alleged grounds for

such extraordinary relief.

       WHEREFORE, Respondent respectfully requests this Honorable Court issue an Order that

the Motion of Ally Financial for Relief from Stay be denied, and for such other and further relief as

the Honorable Court deems just and appropriate.


                                              NEWMAN WILLIAMS, P.C.

                                          By: /s/ Robert J. Kidwell
                                             Robert J. Kidwell, Esquire
                                             Attorney for Respondent, Paola Andrea Melgarejo
                                             PO Box 511, 712 Monroe Street
                                             Stroudsburg, PA 18360
                                             (570) 421-9090; fax (570) 424-9739
                                             rkidwell@newmanwilliams.com




Case 5:19-bk-04566-HWV           Doc 57 Filed 07/08/21 Entered 07/08/21 15:19:55               Desc
                                 Main Document    Page 2 of 2
